Citation Nr: 0310554	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  00-02 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1970.  He died in April 1998.  The appellant is the 
veteran's widowed spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating determination 
of the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  During the course of this appeal, the 
appellant requested that this matter be transferred to the 
Boise, Idaho, RO.  As such, the Boise RO has assumed 
jurisdiction of the appellant's claim for VA benefits.  

The RO, in pertinent part, denied entitlement to DIC pursuant 
to the criteria of U.S.C.A. § 1318.  The appellant has made a 
claim for benefits under 38 U.S.C.A. § 1318, although the 
veteran was not rated totally disabled for the statutory 
period.  The Board imposed a temporary stay on the 
adjudication of these claims.  In Chairman's Memorandum No. 
01-03-09 (April 8, 2003), the stay was lifted.  


REMAND

As noted above, the Board imposed a temporary stay on the 
adjudication of 1318 claims in accordance with the directions 
of the United States Court of Appeals for the Federal Circuit 
(CAFC) in its decision in National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, Nos. 00-
7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In that 
decision the CAFC directed VA to conduct explicit rule making 
which will either explain why certain regulations (38 C.F.R. 
§ 3.322 and 38 C.F.R. § 20.1106) are inconsistent on the 
"hypothetical entitlement" issue or revise the regulations so 
they are consistent.  New regulations have been put into 
place and the stay has been lifted.  The appellant has not 
received notice of these new regulations, the RO has not 
evaluated this case under the new regulations, and no notice 
to the appellant has been given regarding what evidence she 
should submit to VA regarding the 1318 claim.     

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9.  There are still actions, however, that 
must be accomplished at the RO level because the required 
action takes place there or because current law requires it.  
The Court has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio; see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
In this case, not only has the appellant not been made aware 
of the new criteria, but also more importantly the RO has not 
evaluated the appellant's case under this new criteria. 

The appellant has not been provided notice regarding DIC 
benefits involving "hypothetical entitlement" under the new 
provisions of this law.  This action has created a procedural 
defect that cannot be cured at the Board because the RO has 
not had the opportunity to review this case under the new 
regulations.  That being the case, the Board cannot now find 
that the claimant had adequate notice under the VCAA as to 
the 1318 issue under Quartuccio.  As noted above, the 
appellant has not been provide the new regulations regarding 
38 C.F.R. § 20.1106 (effective April 5, 2002).  Accordingly, 
the Board finds it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
the new VA regulations under the VCAA and 
other new regulation, including, but not 
limited to, 38 C.F.R. § 20.1106 (effective 
April 5, 2002) are fully complied with and 
satisfied regarding the appellant's case.  
The RO should consider all new VA 
regulations pursuant to the directions of 
the United States Court of Appeals for the 
Federal Circuit.  

2. Thereafter, the RO should readjudicate 
this case.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and new applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

